       Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 1 of 6



NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                             DISTRICT OF THE VIRGIN ISLANDS
                                  DIVISION OF ST. CROIX

    REGINALD BELL,

                      Plaintiff,
                                                                Civ. No. 18-24
         v.
                                                                OPINION
    GOVERNMENT OF THE UNITED
    STATES VIRGIN ISLANDS et al.,

                      Defendants.

THOMPSON, U.S.D.J. 1

                                        INTRODUCTION

         This matter comes before the Court upon the U.S. Magistrate Judge’s “Report and

Recommendation” (“R&R”) (ECF No. 5), in which the Magistrate Judge granted the Motion to

Proceed In Forma Pauperis filed by Plaintiff Reginald Bell (“Plaintiff”) (ECF No. 2), granted

the Motion for Service filed by Plaintiff (ECF No. 3), and recommended that the Court dismiss

with prejudice Plaintiff’s claims against Defendant Jamilla Russell. Plaintiff has not objected to

the R&R. For the reasons stated herein, the Court adopts the R&R, dismisses Plaintiff’s claims

against Defendant Jamilla Russell, and dismisses Counts 2–4 of the Complaint.

                                         BACKGROUND

I.       Factual Background

         This is an Americans with Disabilities Act (“ADA”) case. Plaintiff alleges that

Defendants Government of the Virgin Islands, Department of Public Works, Virgin Islands


1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                     1
       Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 2 of 6



Transportation, and Jamilla Russell (collectively, “Defendants”) repeatedly denied Plaintiff and

his service dog access to VITRAN, the public bus service for the U.S. Virgin Islands. (Compl. at

4–5, ECF No. 1.) 2 Plaintiff alleges that he was denied access to VITRAN buses on five separate

occasions from December 5, 2017 to January 25, 2018. (Id. at 4.) According to the Complaint, in

January 2018, Defendant Russell, the ADA Coordinator for the U.S. Virgin Islands, notified

Plaintiff that his service dog “[was] a threat to public safety, need[ed] professional training to be

a service animal, [and] need[ed] a Virgin Island[s] registration to ride Virgin Island[s]

transportation.” (Id.) Plaintiff further avers that Defendant Russell “coerced” VITRAN officials

to deny bus service to Plaintiff whenever he is accompanied by his service dog. (Id. at 5.)

Plaintiff claims that he continues to be denied service on VITRAN in retaliation for having filed

a complaint with the Department of Justice against a library. (Id.)

II.      Procedural History

         On June 26, 2018, Plaintiff filed the pro se Complaint (ECF No. 1), a Motion to Proceed

In Forma Pauperis (ECF No. 2), and a Motion for Service by the U.S. Marshals (ECF No. 3).

The Complaint lists four counts: (1) violations of Title II of the ADA, 42 U.S.C. § 12131 et seq.,

(2) violations of “Regulation at CFR Part 3,” (3) violations of 25 C.F.R. 11.406, and (4)

violations of 18 U.S.C. § 1513. (Id. at 2.) On August 16, 2018, the Magistrate Judge granted

Plaintiff’s Motion to Proceed In Forma Pauperis and Plaintiff’s Motion for Service by the U.S.

Marshals. (R&R at 5, ECF No. 5.) The Magistrate Judge recommended that Plaintiff’s claims

against Defendant Jamilla Russell be dismissed with prejudice. (Id.) The Magistrate Judge’s

R&R is presently before the Court.




2
    The page numbers to which the Court refers are the CM/ECF page numbers.
                                                      2
     Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 3 of 6



                                    STANDARD OF REVIEW

        Objections to a Magistrate Judge’s report and recommendation must be filed within

fourteen days. Fed. R. Civ. P. 72(b)(2). Where parties do not object to a Magistrate Judge’s

report and recommendation, a district court is not required to review the report and

recommendation before accepting it. See Thomas v. Arn, 474 U.S. 140, 151 (1985); see also

Banco Popular de Puerto Rico v. Gilbert, 424 F. App’x 151, 153 (3d Cir. 2011). The “better

practice,” however, “is for the district judge to afford some level of review to dispositive legal

issues raised by the report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). If there are

no objections, the district court reviews the report and recommendation’s conclusions on

dispositive issues for “plain error.” Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006)

(collecting cases), aff’d 276 F. App’x 125 (3d Cir. 2008). Under this standard, the district court

will defer to the Magistrate Judge’s rulings unless the error is “‘clear’ or ‘obvious’ and seriously

affect[s] the fairness or integrity of the judicial proceedings.” Id. (citing United States v.

Sargeant, 171 F. App’x 954, 957 n.4 (3d Cir. 2006)). Because the parties have not objected to

the Magistrate Judge’s R&R in this case, the Court reviews the R&R under a plain error standard

of review.

                                       LEGAL STANDARD

        In a proceeding in forma pauperis, a complaint may be subject to sua sponte dismissal if

the complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks

money damages from defendants who are immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see also Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). “The legal standard for

dismissing a complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).”



                                                       3
     Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 4 of 6



Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000)).

       A motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court conducts a

three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must

‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)). “Second, the court should identify allegations that, ‘because

they are no more than conclusions, are not entitled to the assumption of truth.’” Id. (quoting

Iqbal, 556 U.S. at 679). The court must accept as true all well-pleaded factual allegations and

construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). However, the court may disregard any

conclusory legal allegations. Id. at 210–11 (quoting Iqbal, 556 U.S. at 679). Third, the court must

determine whether the facts “plausibly give rise to an entitlement for relief.” Malleus, 641 F.3d

at 563 (quoting Iqbal, 556 U.S. at 679); see also Fowler, 578 F.3d at 211. A complaint that does

not demonstrate more than a “mere possibility of misconduct” must be dismissed. Gelman v.

State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at

679). While courts construe pro se pleadings less stringently than formal pleadings drafted by

attorneys, “pro se litigants still must allege sufficient facts in their complaints to support a

claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

                                           DISCUSSION

       In conducting a preliminary review of the Complaint, the Magistrate Judge properly



                                                       4
     Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 5 of 6



identified the legal standards under which to assess Plaintiff’s claims and applied those legal

standards appropriately. To bring a successful cause of action under Title II of the ADA, a

plaintiff must show that

       (1) she is a qualified individual with a disability; (2) she was either excluded from
       participation in or denied the benefits of a public entity’s services, programs, or
       activities, or was otherwise discriminated against by the public entity; and (3)
       such exclusion, denial of benefits, or discrimination was by reason of her
       disability.

Calloway v. Boro of Glassboro Dep’t of Police, 89 F. Supp. 2d 543, 551 (D.N.J. 2000) (citing 42

U.S.C. § 12132). “However, at the pleading stage, a plaintiff need not establish a prima facie

case of discrimination.” Ruggiero v. Mount Nittany Med. Ctr., 736 F. App’x 35, 41 (3d Cir.

2018) (citing Fowler, 578 F.3d at 213). “Rather, . . . a complaint is sufficient when it ‘pleads

how, when, and where [the discrimination occurred]’ such that a [defendant] is on notice of the

basis of the claim against it.” Id. (citing Fowler, 578 F.3d at 212). At this preliminary stage of

the case, the Magistrate Judge did not commit plain error in assessing Plaintiff’s Title II claim

under this standard.

       Additionally, as the Magistrate Judge explained, public employees sued in their

individual capacities cannot be held liable under Title II of the ADA. Williams v. Hayman, 657

F. Supp. 2d 488, 501–02 (D.N.J. 2008) (collecting cases); cf. Emerson v. Thiel Coll., 296 F.3d

184, 189 (3d Cir. 2002) (relying on other appellate court decisions holding that individuals

cannot be held liable under Titles I and II of the ADA in concluding that individuals cannot be

held liable under Title III of the ADA). Adopting the Magistrate Judge’s recommendation, the

Court dismisses with prejudice Plaintiff’s claims against Defendant Russell to the extent that the

claims are against Defendant Russell in her individual capacity.

       Moreover, as noted by the Magistrate Judge, Plaintiff’s factual allegations do not support



                                                      5
     Case: 1:18-cv-00024-AET-RM Document #: 32 Filed: 09/11/20 Page 6 of 6



a claim under 28 C.F.R. Part 3, which pertains to gambling devices; 25 C.F.R. 11.406, which

lists the elements of criminal coercion; or 18 U.S.C. § 1513, which prohibits retaliation against a

witness, victim, or informant. Therefore, in addition to adopting the Magistrate Judge’s R&R, the

Court dismisses Counts 2–4 of the Complaint against all Defendants.

                                         CONCLUSION

       For the reasons stated herein, the Report and Recommendation dismissing Plaintiff’s

claims against Defendant Jamilla Russell (ECF No. 5) is adopted, and Counts 2–4 of the

Complaint are also dismissed. An appropriate Order will follow.



Date: September 11, 2020                                     /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                     6
